EXHIBIT 10.2

CONSULTING AGREEMENT

This CONSULTING AGREEMENT (the “Agreement”) is made as of August 30, 2006
between SMITHFIELD FOODS, INC. (the “Company”) and JOSEPH W. LUTER, III (the
“Executive”).

RECITALS:

The Board of Directors of the Company (the “Board of Directors”) recognizes that
the Executive has provided outstanding management of the Company for many years.
The Company acknowledges that the Executive is eligible to retire and the
Company wishes to retain the continuing services of the Executive as a
consultant following retirement. To accomplish this, the Compensation Committee
of the Board of Directors (the “Committee”) has recommended, and the Board of
Directors has approved, entering into this Agreement with the Executive. The
Company and the Executive are entering into this Agreement to provide access to
the Executive’s services as a consultant following the Executive’s retirement,
including during a management transition period. The Executive has agreed to
provide consulting services following his retirement under the terms and
conditions below.

NOW, THEREFORE, in consideration of the foregoing and the mutual undertakings
contained in this Agreement, the parties agree as follows:

1. Post-Employment Consulting Services. Upon his termination of employment with
the Company, including by voluntary retirement, the Executive agrees to provide
consulting services to the Company for a period of one (1) year (the “Consulting
Period.”). With the Executive’s consent, the Company may extend the



--------------------------------------------------------------------------------

Consulting Period annually by an additional year by providing a notice at least
30 days before the end of the Consulting Period (initially or as it may have
been previously extended). The consulting services will consist of the following
activities:

(a) the Executive’s cooperation with the Company in the transition of management
of the Company following the Executive’s retirement,

(b) providing strategic advice on major acquisitions,

(c) providing strategic and operational advice on the execution of the corporate
commodity hedging strategy, and

(d) such other special projects and activities as may be requested by the Board
of Directors or the Chief Executive Officer and agreed to by the Executive,
which agreement may not be unreasonably withheld by the Executive.

The Company acknowledges that the consulting services to be rendered will be
done at times and in the manner as determined by the Executive. The Company also
acknowledges that it is expected that the Executive will devote less than half
of his available working time to the consulting services.

In addition to the consulting services, if elected as a member of the Board of
Directors and as non-executive Chairman of the Board, the Executive also agrees
to serve as non-executive Chairman of the Board during the Consulting Period;
provided that in such event the Executive shall also be entitled to receive
compensation and benefits afforded to non-employee directors under the Company’s
director compensation policy as in effect from time to time.

 

2



--------------------------------------------------------------------------------

2. Payment for Consulting Services. In exchange for the Executive providing the
consulting services and, if applicable, serving as non-executive Chairman of the
Board, the Company agrees to take the following actions during the Consulting
Period:

(a) The Company will pay the Executive the amount of $83,333.33 per month,
payable once a month in arrears.

(b) The Company will provide the Executive with an appropriate office located in
proximity to his current office with appropriate furnishings and secretarial
support. The Company will also provide the Executive with information technology
(cell phone, blackberry or similar device, computer, etc.), information
technology support and any other similar support necessary for the completion of
the consulting services. The Company will reimburse the Executive for his
actual, reasonable, out-of-pocket expenses incurred in connection with his
provision of consulting services under this Agreement. The Executive shall
submit accurate and complete supporting documents for reimbursement of such
expenses and shall follow any Company policies relating thereto as in effect
from time to time.

(c) The Executive will be entitled to use Company aircraft on Company business
under the Company’s aircraft policies and will be entitled to personal use of
Company aircraft based on the Company policies for personal use by senior
executives as in effect from time to time; provided, however, that the Executive
will be required to reimburse the Company promptly for the incremental cost to
the Company of such personal use.

 

3



--------------------------------------------------------------------------------

(d) The Company shall make available to the Executive coverage that is
comparable to the coverage provided to Executive under the Company’s health care
plan immediately prior to his retirement.

(e) The Executive will be entitled to receive cash incentive awards based on the
Executive’s consulting services, if and to the extent that the Board of
Directors determines that the Executive’s performance as a consultant merits
payment of an incentive award.

(f) To the extent required to avoid any penalties on the Executive under
Section 409A of the Code, payments to the Executive under this Agreement, and
under any other agreement with the Executive, upon termination of employment
shall be distributed on the later of (i) the dates specified in this Agreement
or any other agreement, and (ii) six (6) months and one (1) day after the date
of termination.

3. Post-Employment Noncompetition and Nonsolicitation. In exchange for the
payments from the Company under Section 2, the Executive and the Company agree
as follows.

(a) During the Consulting Period, the Executive agrees that he will not, without
the prior written consent of the Company, engage in competition with the Company
by being associated with any business entity which engages in the business of
hog production, cattle feeding, or meat processing anywhere in the world where
the Company has operations or sales. The Executive will be deemed to have
associated with a business entity if he serves as an officer, director,
consultant or in any managerial or executive position with respect to the
business entity, or, directly or indirectly and whether or not for compensation,
is a shareholder owning beneficially or of record more than five percent (5%) of
the outstanding shares of any class of shares or other type of ownership
interest in a business entity.

 

4



--------------------------------------------------------------------------------

(b) The Executive agrees that, during the Consulting Period and for a period of
two years following the termination of the Consulting Period for any reason, he
will not solicit or attempt to solicit any employees or customers of the
Company, or other persons or entities with or through whom the Company has done
business, for the purpose of providing goods and services, or engaging in other
activities, in competition with the Company. The Executive agrees that, during
the Consulting Period and for a period of two years following the termination of
the Consulting Period for any reason, (A) he will not solicit, aid or encourage,
directly or indirectly any employees of the Company to leave the Company or work
elsewhere, and (B) he will not solicit, aid or encourage, directly or
indirectly, any of the Company’s customers to move their business from the
Company or to place business elsewhere.

(c) If the Company determines that the Executive has violated the provisions of
Section 3(a) or (b), the Company may immediately terminate all payments due to
the Executive under Section 2 and the Executive shall have no further rights to
any payments under Section 2.

4. Independent Contractor. The Company and the Executive intend that the
Executive perform the consulting services as an independent contractor and not
as an employee. Accordingly, with respect to all services covered by this
Agreement, the Executive and the Company each acknowledge and agree that the
Executive will not be treated as an employee for purposes of the Federal
Insurance Contributions Act, the Social Security Act, the Federal Unemployment
Tax Act, federal and state income tax

 

5



--------------------------------------------------------------------------------

withholding, state unemployment taxes, State Workmen’s Compensation Insurance
and similar laws covering the employer-employee relationship. The Executive
further acknowledges that he is responsible for the payment of any state or
federal income tax or self-employment tax with respect to the payments made to
the Executive under this Agreement.

WITNESS the following signatures:

 

SMITHFIELD FOODS, INC. By:  

/s/ C. Larry Pope

  C. Larry Pope   President By:  

/s/ Ray A. Goldberg

  Ray A. Goldberg   Chairman, Compensation Committee EXECUTIVE By:  

/s/ Jospeh W. Luter, III

  Joseph W. Luter, III

 

6